Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit


No. 09-1446

                             DARREN F. STARR,

                          Plaintiff, Appellant,

                                       v.

                     TIMOTHY COULOMBE, Corporal,
              Northern NH Correctional Facility, Et Al.,

                         Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]


                                    Before

                         Lynch, Chief Judge,
                  Boudin and Stahl, Circuit Judges.


     Darren F. Starr on brief pro se.
     Michael A. Delaney, Attorney General, and Glenn A. Perlow,
Assistant Attorney General, on brief for appellees.



                               March 25, 2010
            Per Curiam.      New Hampshire state inmate Darren Starr

appeals from a district court Order dated January 29, 2009, which

granted summary judgment in defendants' favor on claims raised in

Starr's complaint under 42 U.S.C. § 1983.              On de novo review, we

affirm the district court's judgment for the following reasons.

            1.      Judgment in defendants' favor on Starr's First

Amendment claim based on the denial and destruction of his letter

from Trina Catalino was warranted.              In his written complaints

relating to the handling of his "mail" from Catalino, Starr made no

mention of a letter, and he affirmatively represented that her mail

included only copies of state law printed from an Internet website.

As to the letter, therefore, Starr failed to include the "nature of

[his] complaint,” as was required by the DOC's grievance policy.

Hence, this First Amendment claim was not properly exhausted.

Jones v. Bock, 549 U.S. 199, 218 (2007) (the "level of detail

necessary    in    a   grievance"    required    for   proper    exhaustion   is

determined    by    reference   to    the    requirements   of    the   prison's

grievance procedures) (citing Woodford v. Ngo, 548 U.S. 81, 88

(2006)).

            2.     For reasons essentially given by the district court,

we agree that entry of judgment in defendants' favor was warranted

on Starr's First Amendment claim that defendants had unreasonably

applied a volume limit and the DOC's Publisher's Only Rule (POR) to

deny him the 38-page printout of state laws that was sent by

                                       -2-
Catalino.         On   appeal,     Starr    essentially    proffers   only   legal

arguments    that      are   not    persuasive.      For   example,   he   ignores

relevant reasoning in Bell v. Wolfish, 441 U.S. 520 (1979), which

partly upheld the POR in that case because it was reasonably

related to the facility's legitimate interest in having staff avoid

time-consuming searches of each page of incoming publications. Id.

at 549, 551.       In addition, he relies on Clement v. Calif. Dept. of

Correction, 220 F. Supp. 2d 1098, 1108 (N.D. Cal. 2002), aff'd, 364

F.3d 1148 (9th Cir. 2004), which is distinguishable on its facts.

             3.    Starr's argument that provisions in the DOC's mail

policy, PPD 5.26, which were applied to deny the Internet printouts

he received were unconstitutionally vague is unpersuasive.                   During

the summary judgment proceedings, moreover, he did not press that

claim relative to Catalino's letter, so we need not address it.

Medical Mut. Ins. Co. of Maine v. Indian Harbor Ins. Co., 583 F.3d

57, 61 (1st Cir. 2009) (a claim not advanced in the district court

"is procedurally defaulted") (citation omitted).

             4.    Starr's claim that defendants deprived him of the

full 10-day appeal period in the DOC's mail policy, PPD 5.26, and

effectively shortened it to 5 days, asserts at best a violation of

state law. Under federal law, Starr was entitled to a "reasonable"

opportunity to protest the denial of his mail.                Bonner v. Outlaw,

552   F.3d   673,      676   (8th    Cir.    2009)   (construing   Procunier    v.

Martinez, 416 U.S. 396, 418-19 (1974)); accord Lena v. Dubois, 19


                                            -3-
F.3d 1427, *1 (1st Cir. 1994) (unpublished per curiam).   He has not

presented arguments showing that a de facto appeal period of 5 days

was unreasonable.

          Affirmed.




                               -4-